Name: COMMISSION REGULATION (EC) No 401/95 of 27 February 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: means of agricultural production;  animal product;  trade policy
 Date Published: nan

 28 . 2. 95 EN Official Journal of the European Communities No L 44/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 401/95 of 27 February 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Acession of Austria, Finland and Sweden, and in particular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 176/95 (2); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 176/95 to the quota ­ tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 6 March 1995. This Regulation shall be binding in its entirety and direcdy applicable in all Member States. Done at Brussels, 27 February 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 289, 7. 10. 1989, p. 1 . (4 OJ No L 24, 1 . 2. 1995, p. 46. No L 44/2 EN I Official Journal of the European Communities 28. 2. 95 ANNEX to the Commission Regulation of 27 February 1995 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) CN code Week No 10 from 6 to 12 March 1995 Week No 11 from 13 to 19 March 1995 Week No 12 from 20 to 26 March 1995 Week No 13 from 27 March to 2 April 1995 010410 30 C) 84,453 85,003 85,003 84,453 010410 80 0 84,453 85,003 85,003 84,453 0104 20 90 (') 84,453 85,003 85,003 84,453 0204 10 00 (2) 179,687 180,857 180,857 179,687 0204 21 00 0 179,687 180,857 180,857 179,687 0204 22 10 O 125,781 126,600 126,600 125,781 0204 22 30 0 197,656 198,943 198,943 197,656 0204 22 50 0 233,593 235,114 235,114 233,593 0204 22 90 0 233,593 235,114 235,114 233,593 0204 23 00 0 327,030 329,160 329,160 327,030 0204 50 11 0 179,687 180,857 180,857 179,687 0204 50 13 0 125,781 126,600 126,600 125,781 0204 50 15 0 197,656 198,943 198,943 197,656 0204 50 19 0 233,593 235,114 235,114 233,593 0204 50 31 0 233,593 235,114 235,114 233,593 0204 50 39 0 327,030 329,160 329,160 327,030 0210 90 11 0 233,593 235,114 235,114 233,593 0210 90 19 0 327,030 329,160 329,160 327,030 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3234/94 and Commission Regulations (EEC) No 19/82 and (EC) No 3242/94. 0 The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3234/94 and Commission Regulations (EEC) No 19/82 and (EC) No 3242/94 ­ 0 The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 (1 ) of Decision 91/482/EEC.